NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 12-1493
                                   _____________

                        DIRECT ENERGY BUSINESS, LLC,
                                           Appellant

                                          v.

               ACORN MHL TECHNOLOGY, LLC; AMY LAYOUS

                                   _____________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                              (D.C. No. 2-11-cv-01232)
                    District Judge: Honorable Gary L. Lancaster
                                   _____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                December 17, 2012

   BEFORE: McKEE, Chief Judge, and SLOVITER, VANASKIE, Circuit Judges.

                           (Opinion Filed: March 20, 2013)

                                   _____________

                                     OPINION
                                   _____________

McKee, Chief Judge.

      Direct Energy Business, LLC (“Direct Energy”) appeals the District Court’s order

granting Appellees Acorn MHL Technology, LLC’s (“Acorn”) and Amy Layous’s
motion to dismiss in order to allow the dispute to proceed to arbitration. For the reasons

set forth below, we will affirm.

       Because we write primarily for the parties, we need not repeat the facts and

procedural history of this case. Moreover, the District Court has aptly summarized the

relevant background. See Direct Energy Bus., LLC v. Acorn MHL Tech., LLC, 2012 WL

393328 (W.D. Pa. Feb. 6, 2012).

       In its well-reasoned opinion, the District Court concluded that a valid agreement to

arbitrate existed between the parties and that the present dispute fell within the scope of

that agreement. On appeal, Direct Energy argues that the District Court’s collateral

finding that the Statement of Work (“SOW”) Extension was incorporated into the Master

Consulting Agreement and the arbitration agreement is incorrect, because it presumes

that the SOW Extension was validly executed by Direct Energy.

       In his detailed opinion, Judge Lancaster carefully and clearly explained his reasons

for concluding that the present dispute must proceed before an arbitrator. See id. We can

add little to his discussion or analysis and we will therefore affirm the District Court’s

order granting the Appellees’ motion to dismiss for substantially the same reasons as set

forth in that opinion without further elaboration.




                                              2